Butler App. No. CA2006-03-056, 2006-0hio-6704. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On January 31, 2007, appellants filed a notice of appeal and memorandum in support of jurisdiction and listed William N. Riley and Christopher A. Moeller as co-counsel. Mr. Riley and Mr. Moeller are not admitted to practice law in Ohio and have not sought admission pro hac vice as required by S.Ct.Prac.R. 1(1) and (2). Accordingly,
It is ordered by the court, sua sponte, that the names of William N. Riley and Christopher A. Moeller are stricken from this case.
It is further ordered that Mr. Riley and Mr. Moeller shall not be permitted to participate in this case.